       Case 3:18-cv-01910-WHA Document 104
                                       103 Filed 09/18/19
                                                 09/17/19 Page 1 of 6
                                                                    7



1    BRIAN M. WILLEN (pro hac vice)              JAIME W. MARQUART,
     bwillen@wsgr.com                            CA State Bar No. 200344
2    WILSON SONSINI                              jmarquart@bakermarquart.com
       GOODRICH & ROSATI, P.C.                   DONALD R. PEPPERMAN,
3    1301 Avenue of the Americas, 40th Floor     CA State Bar No. 109809
     New York, NY 10019-6022                     dpepperman@bakermarquart.com
4    Telephone: (212) 999-5800                   BAKER MARQUART LLP
     Facsimile: (212) 999-5899                   777 S. Figueroa St., Suite 2850
5                                                Los Angeles, CA 90017
                                                 Telephone: (424) 652-7800
6    LAUREN GALLO WHITE,                         Facsimile: (424) 652-7850
     CA State Bar No. 309075
7    lwhite@wsgr.com                             JAMES BAILEY (pro hac vice)
     KELLY M. KNOLL,                             james@baileyduquette.com
8    CA State Bar No. 305579                     BAILEY DUQUETTE P.C.
     kknoll@wsgr.com                             100 Broadway, 10th Floor
9    WILSON SONSINI                              New York, NY 10005
       GOODRICH & ROSATI, P.C.                   Telephone: (212) 658-1946
10   One Market Plaza, Spear Tower, Suite 3300   Facsimile: (866) 233-5869
     San Francisco, CA 94105-1126
11   Telephone: (415) 947-2000                   Attorneys for Plaintiff
     Facsimile: (415) 947-2099                   DREAMSTIME.COM, LLC
12
     Attorneys for Defendant
13   GOOGLE LLC
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                    SAN FRANCISCO DIVISION
17

18 DREAMSTIME.COM, LLC, a Florida LLC,            )   CASE NO.: 3:18-CV-01910-WHA
                                                  )
19                Plaintiff,                      )   STIPULATION AND [PROPOSED]
                                                  )   ORDER ADJUSTING DATES IN
20         v.                                     )   CASE MANAGEMENT ORDER
                                                  )   (FIRST REQUEST)
21 GOOGLE LLC, a Delaware LLC; and                )
   DOES 1-10,                                     )   Judge: Hon. William H. Alsup
22                                                )
              Defendants.                         )
23                                                )
24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                         CASE NO.: 3:18-CV-01910-WHA
     ADJUSTING DATES IN CASE MANAGEMENT
     ORDER (FIRST REQUEST)
       Case 3:18-cv-01910-WHA Document 104
                                       103 Filed 09/18/19
                                                 09/17/19 Page 2 of 6
                                                                    7



1           Pursuant to Civil Local Rule 6-2(a), Defendant Google LLC and Plaintiff

2    Dreamstime.com, LLC, through their undersigned counsel of record, hereby stipulate as follows:

3           WHEREAS, this stipulation and the parties’ agreement is expressly conditioned on the

4    Court’s ability to accommodate a corresponding continuance of the trial date requested and set

5    forth below;

6           WHEREAS, the parties jointly request that the Court adjust and enlarge the current dates

7    set forth in the Case Management Order (Dkt. 73);

8           WHEREAS the parties submit that good cause has been demonstrated for this request;

9           WHEREAS this is the first request by any party to adjust or enlarge any of the deadlines
10   set forth in the Case Management Order;
11          WHEREAS the Court at the hearing on September 9, 2019, Dreamstime raised the issue

12   of continuing certain dates in the Case Management Order for the reasons discussed in more

13   detail in the concurrently-filed Declaration of Jaime W. Marquart;

14          WHEREAS the Court then indicated that the parties could submit a stipulation requesting

15   a continuance of the currently scheduled dates up to three months in length based upon the

16   circumstances discussed on the record at the hearing; and

17          WHEREAS this joint stipulation and [proposed] order is supported by good cause as

18   noted in the Declaration of Jaime W. Marquart filed concurrently herewith, pursuant to Civil

19   Local Rules 6-1(b) and 6-2(a).
20          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties,

21   through their respective counsel, that:

22          1. The non-expert discovery cut-off for written and document discovery (with the

23               exceptions described below) shall remain as DECEMBER 13, 2019;

24          2.   The non-expert discovery cut-off for written and document discovery solely related

25               to Dreamstime’s organic search ranking/performance is agreed by the parties and

26               requested to be extended for two months from DECEMBER 13, 2019 to
27               FEBRUARY 13, 2020. This discovery will include Google’s responses to

28               Dreamstime’s Interrogatory Nos. 1, 2, 5, and 15-18, any documents relied upon in
     STIPULATION AND [PROPOSED] ORDER                -1-             CASE NO.: 3:18-CV-01910-WHA
     SETTING BRIEFING SCHEDULE FOR
     MOTION TO DISMISS (FIRST REQUEST)
           Case 3:18-cv-01910-WHA Document 104
                                           103 Filed 09/18/19
                                                     09/17/19 Page 3 of 6
                                                                        7



1                preparing those responses, Google’s responses to document requests related to

2                organic search (Dreamstime’s Request for Production Nos. 1, 2, 2, 7, 21, 23, 41, 42

3                and 43), and reasonable follow-up discovery related to the organic search-related

4                responses;

5             3. The cut-off for the completion of non-expert deposition discovery are agreed by the

6                parties and requested to be extended for two months from DECEMBER 13, 2019 to

7                FEBRUARY 13, 2020;

8             4. The last date for designation of expert testimony and disclosure of full expert reports

9                under FRCP 26(a)(2) as to any issue on which a party has the burden of proof
10               (“opening reports”) is agreed by the parties and requested to be extended for three

11               months from DECEMBER 13, 2019 to MARCH 13, 2020. All other deadlines,

12               requirements and instructions set forth in paragraphs 5 through 9 of the Case

13               Management Order (Dkt. 73) will remain in effect and where applicable will be based

14               upon the new expert dates;

15            5. The last date to file a dispositive motion for summary judgment is agreed by the

16               parties and requested to be extended from FEBRUARY 6, 2020 to MAY 7, 2020;

17            6. The date for the FINAL PRETRIAL CONFERENCE, currently set for MAY 20,

18               2020, is agreed by the parties and requested to be continued to a date after AUGUST

19               3, 2020 according to availability on the Court’s calendar and will be set once such
20               availability has been determined; and

21   ///

22
     ///
23
     ///
24

25   ///

26
     ///
27

28   ///
     STIPULATION AND [PROPOSED] ORDER                    -2-           CASE NO.: 3:18-CV-01910-WHA
     SETTING BRIEFING SCHEDULE FOR
     MOTION TO DISMISS (FIRST REQUEST)
       Case 3:18-cv-01910-WHA Document 104
                                       103 Filed 09/18/19
                                                 09/17/19 Page 4 of 6
                                                                    7



1                   The date for the JURY TRIAL of this civil case, currently set to begin on MAY
2    25, 2020, is agreed by the parties and requested to be continued to a date which is five days
3    following the FINAL PRETRIAL CONFERENCE.
4
                                                 Respectfully submitted,
5

6     Dated: September 17, 2019                  WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation
7
                                                 By: s/ Brian M. Willen
8                                                    Brian M. Willen
9                                                    bwillen@wsgr.com

10                                               Attorneys for Defendant
                                                 GOOGLE LLC
11

12    Dated: September 17, 2019                  BAKER MARQUART LLP

13                                               By: s/ Jaime W. Marquart
                                                     Jaime Marquart
14                                                   jmarquart@bakermarquart.com
15
                                                 Attorneys for Plaintiff
16                                               DREAMSTIME.COM, LLC

17

18

19
20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER                 -3-             CASE NO.: 3:18-CV-01910-WHA
     SETTING BRIEFING SCHEDULE FOR
     MOTION TO DISMISS (FIRST REQUEST)
       Case 3:18-cv-01910-WHA Document 104
                                       103 Filed 09/18/19
                                                 09/17/19 Page 5 of 6
                                                                    7



1                                        [PROPOSED] ORDER

2

3    PURSUANT TO STIPULATION AND GOOD CAUSE HAVING BEEN SHOWN, IT IS

4    HEREBY ORDERED THAT:

5          1. The non-expert discovery cut-off for written and document discovery (with the

6               exceptions described below) remains DECEMBER 13, 2019;

7          2.   The non-expert discovery cut-off for written and document discovery solely related

8               to Dreamstime’s organic search ranking/performance is extended from DECEMBER

9               13, 2019 to FEBRUARY 13, 2020. This discovery will include Google’s responses
10              to Dreamstime’s Interrogatory Nos. 1, 2, 5, and 15-18, any documents relied upon in

11              preparing those responses, Google’s responses to document requests related to

12              organic search (Dreamstime’s Request for Production Nos. 1, 2, 2, 7, 21, 23, 41, 42

13              and 43), and reasonable follow-up discovery related to the organic search-related

14              responses;

15         3. The cut-off for the completion of non-expert deposition discovery is extended from

16              DECEMBER 13, 2019 to FEBRUARY 13, 2020;

17         4. The last date for designation of expert testimony and disclosure of full expert reports

18              under FRCP 26(a)(2) as to any issue on which a party has the burden of proof

19              (“opening reports”) is extended from DECEMBER 13, 2019 to MARCH 13, 2020.
20              All other deadlines, requirements and instructions set forth in paragraphs 5 through 9

21              of the Case Management Order (Dkt. 73) shall remain in effect and where applicable

22              shall be based upon the new expert dates;

23         5. The last date to file a dispositive motion for summary judgment is extended from

24              FEBRUARY 6, 2020 to MAY 7, 2020;

25         6. The date for the FINAL PRETRIAL CONFERENCE, currently set for MAY 20,

26              2020, is continued to the following date after AUGUST 3, 2020:
                September 9,
27              _________________; and
                2020 at 2:00 P.M.
28
     STIPULATION AND [PROPOSED] ORDER                 -4-            CASE NO.: 3:18-CV-01910-WHA
     SETTING BRIEFING SCHEDULE FOR
     MOTION TO DISMISS (FIRST REQUEST)
       Case 3:18-cv-01910-WHA Document 104
                                       103 Filed 09/18/19
                                                 09/17/19 Page 6 of 6
                                                                    7



1          7. The date for the JURY TRIAL of this civil case, currently set to begin on MAY 25,

2              2020, is continued to a date which is five days following the FINAL PRETRIAL

3              CONFERENCE. Specifically, September 14, 2020 at 7:30 A.M.

4                                                            S DISTRICT
                                                           TE           C
                                                         TA




                                                                               O
                                                     S
5




                                                                                U
                                                   ED




                                                                                 RT
                                                                ERED




                                               UNIT
                                                         O ORD D
                                                 IT IS S       IE
6    Dated: September 18
                      __, 2019                      AS MO
                                                            DIF
                                       _________________________________




                                                                                       R NIA
                                                                           Alsup




                                                NO
                                                           illiam
7                                                   Judge W H. Alsup
                                              Hon. William




                                                                                       FO
                                                RT




                                                                                   LI
                                                        ER




                                                   H




                                                                                   A
                                                                                   C
8                                                            N
                                                                 D IS T IC T O
                                                                               F
                                                                       R

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER                -5-                           CASE NO.: 3:18-CV-01910-WHA
     SETTING BRIEFING SCHEDULE FOR
     MOTION TO DISMISS (FIRST REQUEST)
